Title: I: Memorandum of Hugh Williamson Comparing Distances from Petersburg, Va., to New Bern, N.C., via Edenton and Halifax, N.C., February 1791
From: Williamson, Hugh
To: Washington, George


via Edenton and Halifax, N.C.

          
            Distances
            
            m.
            
          
          
            From Petersburg
            to Cabin Point
            26
            
          
          
            
            to Smithfield
            37
            
          
          
            
            to Suffolk
            22
            85
          
          
            
            to Riddicks
            12
            
          
          
            
            to Mitchels
            21
            
          
          
            
            to Edenton
            21
            54
          
          
            
            Across the Ferry
            12
            
          
          
            
            to Jacksons
            25
            
          
          
            
            to Washington
            20
            
          
          
            
            to Custiss ferry
            30
            
          
          
            
            to New Bern
            10 Exclus. of ferry
          
          
            
            
            
            85
          
          
            
            
            
            224
          
          
            From Petersburg
            to Olivers
            28
            
          
          
            
            to Hicks’s ford Andrew’s
            19
            
          
          
            
            to Halifax
            28
            
          
          
            
            To Tarborough
            36
            
          
          
            
            Green Ville
            25
            
          
          
            
            Blount Hall
            16
            
          
          
            
            Custis’s ferry
            30
            
          
          
            
            New Bern
            10
            19
          
        
